"The proceedings in insolvency shall dissolve all attachments of the debtor's property made within three months before the beginning thereof, and all . . . sales and transfers . . . which were not made in the ordinary course of business . . . shall be void; and the assignee may recover . . . any property so . . . sold or transferred." P.S., c. 201, s. 26. The only consideration for the sale to the defendant was his promise to pay certain debts of the insolvents for which he was already liable; and since the sale was not made in the ordinary course of business, the assignee is entitled to recover. The defendant having paid nothing into the estate, the question whether in such a case a vendee of personal property would be entitled to a return of the consideration, paid in good faith, does not arise.
Judgment for the plaintiff.
YOUNG, J., did not sit: the others concurred. *Page 211